                                                                                                 Case 3:20-cv-00646-LRH-WGC Document 9 Filed 01/15/21 Page 1 of 2




                                                                                           1   Molly M. Rezac
                                                                                               Nevada Bar No. 7435
                                                                                           2   molly.rezac@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           3
                                                                                               200 S. Virginia Street, 8th Floor
                                                                                           4   Reno, NV 89501
                                                                                               Telephone: 775.440.2372
                                                                                           5
                                                                                               Noel M. Hicks
                                                                                           6   Nevada Bar No. 13893
                                                                                           7   noel.hicks@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           8   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           9   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10   Telephone: 702.369.6800
                                                                                          11   Fax: 702.369.6888

                                                                                          12   Attorneys for Defendant PetSmart, Inc.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                UNITED STATES DISTRICT COURT
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                                  FOR THE DISTRICT OF NEVADA
                                                                                          15   INGRID GARCIA,                                       Case No.: 3:20-cv-00646-LRH-WGC
                                                                                          16                                                      STIPULATION AND ORDER FOR AN
                                                                                                                      Plaintiff,
                                                                                                                                                 EXTENSION OF TIME TO RESPOND TO
                                                                                          17                                                          PLAINTIFFS’ COMPLAINT
                                                                                               vs.
                                                                                          18                                                                 (SECOND REQUEST)
                                                                                               PETSMART, INC.,
                                                                                          19
                                                                                                                      Defendant.
                                                                                          20

                                                                                          21
                                                                                                      Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiff Ingrid Garcia (“Plaintiff”) and
                                                                                          22
                                                                                               Defendant PetSmart, Inc. (“Defendant”), by and through their respective undersigned counsel of
                                                                                          23
                                                                                               record, hereby request and stipulate to extend the time for Defendant to respond to Plaintiff’s
                                                                                          24
                                                                                               Complaint (ECF No. 1) for an additional thirty (30) days. Defendant’s response is currently due on
                                                                                          25
                                                                                               January 14, 2021. The parties wish to continue to discuss the possibility of settlement outside of
                                                                                          26
                                                                                               litigation. Therefore, the parties request and stipulate that the deadline for Defendant to respond to
                                                                                          27

                                                                                          28
                                                                                                 Case 3:20-cv-00646-LRH-WGC Document 9 Filed 01/15/21 Page 2 of 2



                                                                                           1   the Plaintiff’s Complaint be extended to February 16, 2021. This is the parties’ second request for
                                                                                           2   an extension of time.
                                                                                           3          This Stipulation is made in good faith and is not intended for purposes of delay.
                                                                                           4   DATED this 14th day of January, 2021.          DATED this 14th day of January, 2021.
                                                                                           5                                                  OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                              P.C.
                                                                                           6

                                                                                           7   /s/ Mark Mausert                               /s/ Molly M. Rezac
                                                                                               Mark Mausert                                   Molly M. Rezac
                                                                                           8   Nevada Bar No. 2398                            Nevada Bar No. 7435
                                                                                               729 Evans Avenue                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                           9
                                                                                               Reno, NV 89512                                 P.C.
                                                                                          10   Attorneys for Plaintiff                        200 S. Virginia Street, 8th Floor
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                                              Reno, NV 89501
                                                                                          11
                                                                                                                                              Noel M. Hicks
                                                                                          12                                                  Nevada Bar No. 13893
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                              OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                          13
                                                                                                                                              P.C.
                                                         Telephone: 702.369.6800




                                                                                                                                              Wells Fargo Tower
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                              Suite 1500
                                                                                          15                                                  3800 Howard Hughes Parkway
                                                                                                                                              Las Vegas, NV 89169
                                                                                          16

                                                                                          17                                                  Attorneys for Defendant

                                                                                          18
                                                                                                                                            ORDER
                                                                                          19
                                                                                                      IT IS SO ORDERED.
                                                                                          20

                                                                                          21
                                                                                                                                            UNITED STATES MAGISRATE JUDGE
                                                                                          22
                                                                                                                                             January 15,
                                                                                                                                            January  25, 2021
                                                                                                                                                         2021
                                                                                          23                                                DATED
                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                2
